20-05027-rbk Doc#100-3 Filed 10/14/20 Entered 10/14/20 19:47:05 Proposed Order Pg 1
                                       of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  In re:                                   §
                                           §     Chapter 11
  KrisJenn Ranch, LLC,                     §
                                           §
           Debtor                          §     Case No. 20-50805


  KrisJenn Ranch, LLC, KrisJenn Ranch,     §
  LLC–Series Uvalde Ranch, and KrisJenn    §
  Ranch, LLC–Series Pipeline ROW, as       §
  successors in interest to Black Duck     §
  Properties, LLC,                         §
                                           §     Adversary No. 20-05027
           Plaintiffs,                     §
                                           §
  v.                                       §
                                           §
  DMA Properties, Inc. and Longbranch      §
  Energy, LP,                              §
                                           §
           Defendants.                     §
20-05027-rbk Doc#100-3 Filed 10/14/20 Entered 10/14/20 19:47:05 Proposed Order Pg 2
                                       of 4




  DMA Properties, Inc. and Frank Daniel          §
  Moore,                                         §
                                                 §
         Counter-Plaintiffs and Third-Party      §
         Plaintiff,                              §
                                                 §
  v.                                             §
                                                 §        Adversary No. 20-05027
  KrisJenn Ranch, LLC, KrisJenn Ranch,           §
  LLC–Series Uvalde Ranch, KrisJenn              §
  Ranch, LLC–Series Pipeline ROW, Black          §
  Duck Properties, LLC, Larry Wright, and        §
  John Terrill,                                  §
                                                 §
         Third-Party/Counterdefendants.          §
                                                 §
                                                 §

                                              ORDER
        On this day the Court considered Frank Daniel Moore and DMA Properties’s Unopposed

 Motion for Leave to Amend. Having reviewed the parties’ briefing, the governing law, and the

 case file as a whole, the Court finds the motion is meritorious and should be granted.

        It is therefore ORDERED that Moore and DMA Properties’s Unopposed Motion for

 Leave to Amend is GRANTED.


                                                ###
20-05027-rbk Doc#100-3 Filed 10/14/20 Entered 10/14/20 19:47:05 Proposed Order Pg 3
                                       of 4



 Order submitted by

 Christopher S. Johns
 State Bar No. 24044849
 Christen Mason Hebert
 State Bar No. 24099898
 JOHNS & COUNSEL PLLC
 14101 Highway 290 West, Suite 400A
 Austin, Texas 78737
 512-399-3150
 512-572-8005 fax
 cjohns@johnsandcounsel.com
 chebert@johnsandcounsel.com
 Timothy Cleveland
 State Bar No. 24055318
 Austin H. Krist
 State Bar No. 24106170
 CLEVELAND | TERRAZAS PLLC
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746
 512-689-8698
 tcleveland@clevelandterrazas.com
 akrist@clevelandterrazas.com
 Natalie F. Wilson
 State Bar No. 24076779
 LANGLEY & BANACK, INC.
 745 East Mulberry Avenue, Suite 700
 San Antonio, Texas 78212
 210-736-6600
 210-735-6889 fax
 nwilson@langleybanack.com
 Andrew R. Seger
 State Bar No. 24046815
 KEY TERRELL & SEGER
 4825 50th Street, Suite A
 Lubbock, Texas 79414
 806-793-1906
 806-792-2135 fax
 aseger@thesegerfirm.com
 Attorneys for Frank Daniel Moore and DMA Properties, Inc.
20-05027-rbk Doc#100-3 Filed 10/14/20 Entered 10/14/20 19:47:05 Proposed Order Pg 4
                                       of 4



                                     CERTIFICATE OF SERVICE
 I hereby certify that on October 12, 2020, a true and correct copy of the foregoing document was
 transmitted to each of the parties via the Court’s electronic transmission facilities and/or via
 electronic mail as noted below. For those parties not registered to receive electronic service, a true
 and correct copy of the foregoing document was served by United States Mail, first class, postage
 prepaid, at the address noted below.
  Ronald J. Smeberg                                  Michael Black
  Charles John Muller, IV                            BURNS & BLACK PLLC
  MULLER SMEBERG, PLLC                               750 Rittiman Road
  111 W. Sunset                                      San Antonio, TX 78209
  San Antonio, TX 78209                              mblack@burnsandblack.com
  ron@smeberg.com
  john@muller-smeberg.com                            Jeffery Duke
                                                     DUKE BANISTER MILLER & MILLER
  Counsel for Plaintiffs KrisJenn Ranch,             22310 Grand Corner Drive, Suite 110
  LLC, Krisjenn Ranch, LLC, Series Uvalde            Katy, TX 77494
  Ranch, KrisJenn Ranch, LLC, Series                 jduke@dbmmlaw.com
  Pipeline Row
                                                     Counsel for Defendant Longbranch
                                                     Energy, LP
  Ronald J. Smeberg                                  Shane P. Tobin
  THE SMEBERG LAW FIRM, PLLC                         OFFICE OF THE U.S. TRUSTEE
  2010 W Kings Hwy                                   903 San Jacinto Blvd, Room 230
  San Antonio, TX 78201-4926                         Austin, Texas 78701
  ron@smeberg.com                                    shane.p.tobin@usdoj.gov

  Counsel for Third-Party Defendant Black            United States Trustee
  Duck Properties, LLC
  William P Germany                                  John Terrill
  BAYNE, SNELL & KRAUSE                              12712 Arrowhead Lane
  1250 N.E. Loop 410, Suite 725                      Oklahoma City, OK 73120
  San Antonio, TX 78209
  wgermany@bsklaw.com                                Third Party-Defendant, pro se

  Counsel for Larry Wright
  Laura L. Worsham
  JONES, ALLEN & FUQUAY, L.L.P.
  8828 Greenville Avenue
  Dallas, TX 75243
  lworsham@jonesallen.com

  Counsel for McLeod Oil, LLC
                                                /s/ Christopher S. Johns
                                                Christopher S. Johns
